Citation Nr: 1430827	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  08-16 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a skin condition, to include as secondary to exposure to herbicides.  

2. Entitlement to service connection for a skin condition, to include as secondary to exposure to herbicides. 

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

4. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus. 

5. Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus with bilateral peripheral vascular disease and cataracts prior to November 21, 2007, and in excess of 20 percent thereafter.  

6. Whether the Veteran is entitled to a separate, compensable rating for cataracts as a complication of his service-connected diabetes mellitus.  

7. Entitlement to a disability rating in excess of 20 percent for arthritis of the cervical spine with spondylosis (neck disability). 

8. Entitlement to a disability rating in excess of 40 percent for degenerative arthritis of the right side of the apophyseal joint of L5-S1 (low back disability).  

9. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In pertinent part, the March 2007 rating decision denied service connection for hypertension and erectile dysfunction, and granted service connection for diabetes mellitus and assigned an initial 10 percent evaluation.  It also increased the Veteran's disability ratings for his neck and low back disabilities from noncompensable to 10 percent, effective January 24, 2006, the date of his claim.  

The March 2007 rating decision also denied service connection for a skin condition.  However, the record contains a final March 1994 denial of service connection for a skin condition.  The RO "reopened" the Veteran's claim without first determining whether new and material evidence had been submitted.  Subsequently, in a January 2008 rating decision, the RO denied entitlement to service connection for a skin condition because new and material evidence had not been submitted.  Because the March 1994 rating decision is final, the Board has phrased the issue as whether new and material evidence has been submitted to reopen a claim of service connection for a skin condition.  38 C.F.R. § 3.156 (2013). 

The Veteran requested a hearing.  He was notified in July 2009 that a Travel Board hearing was scheduled in August 2009.  He failed to appear for it, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if his request for a hearing was withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In March 2012, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

During the pendency of the appeal, a March 2008 rating decision increased the Veteran's disability rating for diabetes mellitus from 10 percent to 20 percent, effective November 21, 2007.  A March 2012 rating decision increased the Veteran's disability rating for his neck disability from 10 percent to 20 percent, and for his low back disability from 10 percent to 40 percent, effective the date of his claim.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to service connection for an eye disability, to include chalazion of the right eyelid, was raised the Veteran's May 2008 statement with regard to a skin condition.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to service connection for hypertension, entitlement to a separate compensable rating for cataracts, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Evidence associated with the claims file since March 1994 is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin condition.   

2. The preponderance of the evidence reflects that the Veteran does not have a skin condition due to any incident of his active duty service, including exposure to herbicides. 

3. The preponderance of the evidence reflects that the Veteran does not have erectile dysfunction due to any incident of his active duty service, or due to or aggravated by his service-connected diabetes mellitus.

4. Beginning on May 15, 2007, the Veteran followed a restricted diet and took an oral hypoglycemic for his diabetes mellitus.  

5. After May 15, 2007, the evidence does not show that the Veteran's diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  

6. The Veteran's neck disability does not manifest as a forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine. 

7. The Veteran's low back disability does not manifest as ankylosis of any form.   


CONCLUSIONS OF LAW

1. Evidence received since the March 1994 rating decision that denied service connection for a skin condition, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. The Veteran's skin condition was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

3. The Veteran's erectile dysfunction was not incurred or aggravated in service, and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013); 38 C.F.R. § 3.310 (2006).  

4. The criteria for a 20 percent disability rating, but no higher, for diabetes mellitus were approximated on May 15, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2013).

5. Beginning on May 15, 2007, the criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 (2013).

6. The criteria for a disability rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).

7. The criteria for a disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Prior to initial adjudication, a letter dated in March 2006 satisfied the duty to notify provisions with regard to the Veteran's service connection claims.  An October 2006 letter notified the Veteran of what is needed to substantiate a claim for an increased rating.  A November 2007 letter notified the Veteran of the disability rating and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  His claims were readjudicated in the April 2008 Statement of the Case and the April 2009 and October 2012 Supplemental Statements of the Case.  

The Veteran's service treatment records, VA medical treatment records, and private medical records that were submitted by the Veteran have been associated with the claims file.  

A VA examination adequate for adjudication purposes was provided to the Veteran in connection with his claim of entitlement to service connection a skin condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims file.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).   

The June 2012 opinion regarding erectile dysfunction is adequate.  The examiner fully reviewed the record and interviewed the Veteran.  He found that erectile dysfunction was not caused by his diabetes mellitus and provided an adequate rationale, as discussed below.  However, with regard to whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus, the examiner was unable to provide a definitive conclusion, as will be discussed. The examiner did not state that he had a lack of expertise necessary to provide the opinion.  It is clear from his statements that he considered two possible causes of his erectile dysfunction and that it was not possible to determine which was the cause, if either.  Although not probative, the examiner's rationale for why he was not able to provide an opinion without speculative renders the examination adequate.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant.  That assessment is inherent in a finding that the duty to assist has been fulfilled.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Roberts v. West, 13 Vet. App. 185, 189 (1999).  

The Veteran was afforded VA examinations, most recently in June 2012, to evaluate the severity of his neck and low back disabilities and his diabetes mellitus.  The VA examinations were adequate because they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).  

Lastly, the Board is also satisfied that there was substantial compliance with its March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Although the June 2012 VA examiner did not specifically address whether the Veteran's skin condition was directly caused by exposure to herbicides, he stated that the skin condition that the Veteran experienced in service was completely different from his current diagnoses.  Further, he stated that the Veteran's in-service skin condition was caused by either a virus or an allergic reaction.  The March 2012 remand directive did not specifically ask the examiner to address whether the skin condition was directly related to herbicide exposure and instead requested an opinion as to whether "...a skin disorder is etiologically related in any way" to such exposure.  The Board recognizes this deviation from the remand directives, but finds that it is not such that a remand is required for correction.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).

II.  New and Material Evidence

In March 1994 rating decision, the RO denied the Veteran's claim of service connection for a skin condition on the basis that there he did not have a permanent disability resulting from his in-service skin problems, and that he did not have a skin condition at his June 1991 VA examination.  He did not submit a Notice of Disagreement or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the May 2006 rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2002); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the March 1994 final denial, the Veteran has been diagnosed with seborrheic keratosis and folliculitis.  Reopening of the Veteran's claim for service connection for a skin condition based on the receipt of new and material evidence is therefore warranted.  Shade v. Shinseki, 24 Vet. App. 110 (2011) (holding that the phrase 'raises a reasonable possibility of substantiating the claim' in applicable regulation as "enabling rather than precluding reopening").

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Skin Condition

The Veteran has been diagnosed with seborrheic keratosis and intermittent folliculitis, satisfying the first element of a service connection claim.  His STRs note that in September 1977, he had a rash from his shoulders to his feet, accompanied by swelling of the fingers and diarrhea.  He was diagnosed with a rash which was caused by either a virus or an allergic reaction.  He was not treated for a rash again during his period of service.  However, in his June 1991 report of medical history for separation, he reported that he had a skin disease.  The physician noted that the Veteran occasionally had a skin rash that has come and gone for 15 years.  The second element of a service connection claim has been satisfied.  

The Veteran served in the Republic of Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  Seborrheic keratosis and folliculitis are not associated with herbicide exposure for the purposes of presumptive service connection and therefore service connection is not warranted on a presumptive basis.  Id.  

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed Cir. 1994). 

The Veteran underwent a VA examination for diabetes mellitus in October 2006, during which he reported a pruritic rash on his arms and legs which occurred "at times," and that he used Calamine lotion for relief.  No skin condition was diagnosed.  

In June 2012, the Veteran underwent a VA examination for his skin condition.  The Veteran reported that since serving in the Republic of Vietnam, he has had intermittent rashes every three to four months and lasting for two to three weeks "all over" his body.  He described his skin condition as beginning with "blister sacs or papules" which spontaneously broke and then resolved.  Between flare-ups, his skin was normal.  He self-treated with ointment or cream.  He stated that he did not receive treatment from a dermatologist and no specific diagnosis had been made for his condition.  The examiner noted that his skin condition was most consistent with seborrheic keratosis of the elbows and wrists, and intermittent folliculitis of the trunk and knees.  

The examiner noted that the Veteran was treated for a "red rash" in service but that this skin problem is not "...considered consistent with either of the current diagnoses...."  The examiner explained that the in-service rash was thought to be secondary to a virus (exanthum) or an allergy and was "quite different" in described appearance and course when compared to the skin conditions diagnosed at the examination, and is therefore not the same condition he experienced in service.  The Board finds that the June 2012 examination report is probative evidence against the Veteran's claim.  

In a May 2008 statement, the Veteran argues that the skin condition he had in service has continued "past military service," and submitted an August 2005 private medical record from the Clopton Clinic noting that he had a spot on his left arm and leg that "gets dry skin and scabs over from time to time."  The August 2005 record does not address whether there was a nexus between the rash and service and is therefore not probative.  

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Veteran is competent to report observable skin symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the rash the Veteran experienced in service was his currently diagnosed seborrheic keratosis and folliculitis, falls outside the realm of common knowledge of a lay person due to the myriad of possible diagnoses for skin conditions.  Medical expertise is required to differentiate between so many possible skin conditions.  See Jandreau, 492 F .3d at 1377 n.4.  Further, his skin condition has been investigated by a competent medical professional and found not supportable.  The VA examiner specifically found that the rash treated in 1977 was not the same as his currently diagnosed skin conditions.  For these reasons, the is not competent to provide a probative opinion that his skin condition in service has continued since his separation.  

The remainder of the evidence of record does not address whether there is a nexus between the Veteran's current skin conditions and his period of service, including whether they were directly caused by exposure to herbicides.  

The preponderance of the evidence is against a finding that the Veteran's current skin conditions are to any event or injury in service, including exposure to herbicides.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable and service connection is denied.  See 38 U.S.C.A. §  5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

B. Erectile Dysfunction

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The amended provisions require that service connection may not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310 , the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Veteran has been diagnosed with erectile dysfunction and is service-connected for diabetes mellitus, satisfying the first two elements of a service connection claim.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  However, for the reasons discussed below, the nexus requirement of a secondary service connection claim is not satisfied.  

The Veteran underwent a VA examination for diabetes mellitus in October 2006.  He reported for the past three to four years, he had a frequent inability to have an erection.  He stated that he did not use medication.  The examiner concluded that because erectile dysfunction was diagnosed prior to diabetes, it was less likely than not related to diabetes.  This opinion provides probative evidence against the Veteran's claim.

In November 2007, he underwent a second examination for diabetes mellitus.  He reported that his erectile dysfunction began approximately five to six years prior.  The examiner noted that the Veteran had no known thyroid disorder and that his prolactin, thyroid-stimulating hormone (TSH), and testosterone levels were normal during the past year.  The examiner found that the Veteran's erectile dysfunction was not attributable to diabetes because he had it for at least five years prior and his diabetes was diagnosed three years prior.  This opinion provides probative evidence against the Veteran's claim.  

The Veteran underwent a VA examination for erectile dysfunction in June 2012.  The examiner noted that erectile dysfunction was diagnosed in approximately 2002.  He concluded that it was not caused by diabetes mellitus because it predated its onset.  This portion of the opinion provides probative evidence against the Veteran's claim.  

The remainder of the medical and lay evidence of record does not address whether the Veteran's erectile dysfunction was proximately due to, or the result of, his service-connected diabetes mellitus.  

With regard to aggravation, the examiner found that that erectile dysfunction was due to the aging process and "possibly aggravated" by diabetes and hypertension.  He further stated that it was "possible" that diabetes and/or hypertension aggravated erectile dysfunction beyond its natural progression, "...but it is not possible to state without resorting to mere speculation whether this aggravation actually occurred and, if so, what the baseline status was and what percentage of aggravation could be assigned to [diabetes mellitus, hypertension], or both in combination."  The examiner stated that the Veteran initially took vardenafil with good results in 2008, but that he currently reported that it has lost its effectiveness and therefore "it is possible" that his erectile dysfunction had worsened over the previous four years due to the effect of diabetes and/or hypertension on "the neurovascular cascade which is required for normal erectile function."  

With regard to aggravation, the June 2012 examiner's speculative opinion is adequate, as noted above.  However, the speculative opinion is not probative.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Further, applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2013).  Therefore, secondary service connection based on aggravation may not be established as a result of the speculative opinion.  

The remainder of the medical and lay evidence of record does not address whether the Veteran's erectile dysfunction was aggravated by his service-connected diabetes mellitus.  

With regard to direct service connection, the Veteran does not assert that his erectile dysfunction was caused directly by service.  His STRs note that in June 1982 he complained of sore testicles, but he did not complain about erectile dysfunction and it was not diagnosed.  His STRs are otherwise negative for any mention of a problem with his reproductive organs.  Further, there is no medical or lay evidence supportive of a link between the Veteran's period of active service and his current erectile dysfunction.  Service connection on a direct basis is not warranted.  38 C.F.R. § 3.303 (2013); Hickson, 12 Vet. App. at 253.  

In conclusion, service connection for erectile dysfunction is not warranted on a secondary or a direct basis.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

IV. Increased Rating Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A. Diabetes Mellitus

The Veteran's diabetes mellitus is assigned a 10 percent rating prior to November 21, 2011, and a 20 percent rating thereafter.  Under Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  

A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet.  Id.  The rating criteria for a 20 percent evaluation under Diagnostic Code 7913 are disjunctive rather than conjunctive, as demonstrated by "or" separating each criterion.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

A 40 percent evaluation is warranted under Diagnostic Code 7913 when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  38 C.F.R. § 4.119 (2013).  The rating criteria for a 40 percent evaluation under Diagnostic Code 7913 are conjunctive, not disjunctive; thus all criteria must be met.  See Melson, 1 Vet. App. 334.   

"Regulation of activities" is defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

At his October 2006 VA examination for diabetes mellitus, the Veteran stated that he did not take medication and was on a 2200 calorie diet.  

The Veteran submitted a copy of a prescription from the Clopton Clinic for daily Metformin, dated May 15, 2007.  This is the earliest date in the record showing that the Veteran took an oral hypoglycemic for his diabetes mellitus.  

The Board notes that at his November 21, 2007 VA diabetes mellitus examination, the Veteran reported that he had been diagnosed with diabetes "about three years ago," and was placed on Metformin once per day at that time.  However, this statement contradicts the Veteran's report at his October 2006 VA examination, where he stated that he did not take medication for his diabetes mellitus.  Further, private medical records from August 2005 and January 2006 do not list Metformin or any other medication for diabetes mellitus on his medication lists.  Significantly, a record from the Clopton Clinic states that the Veteran's prescription for Metformin was new and began on May 15, 2007.  The Board finds that although the Veteran is competent to report that he takes medication for diabetes mellitus, his assertion that he began taking it three years prior to his November 21, 2007 VA examination is not credible because he denied taking medication in October 2006 and the May 15, 2007 record from the Clopton Clinic specifically states that the prescription was new.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Therefore, the May 15, 2007 prescription slip is more probative than the Veteran's statement regarding the date he began taking Metformin.  

A 20 percent evaluation for diabetes mellitus is granted, effective May 15, 2007, the date the evidence first showed that the Veteran followed a restricted diet and took an oral hypoglycemic.  38 C.F.R. § 4.119 (2013).  

As noted above, "regulation of activities" means that the Veteran must avoid "strenuous occupational and recreational activities."  61 Fed. Reg. 20,440, 20,446 (May 7, 1996).  Following May 15, 2007, the record does not show that the Veteran must regulate his activities.  At his November 2007 VA diabetes mellitus examination, it was noted that he did not restrict his activities.  The examiner noted that his diabetes mellitus was "under excellent control" with Metformin.  At his June 2012 VA diabetes mellitus examination, the examiner found that the Veteran did not require regulation of activities as part of his diabetic care.  The remainder of the evidence of record following May 15, 2007 does not show that the Veteran avoids strenuous occupational and recreational activities.  He has not submitted lay evidence in support of such a finding.  Because the criteria for a 40 percent rating are conjunctive, not disjunctive, his disability picture cannot meet the criteria without needing to regulate his activities.  38 C.F.R. § 4.119 (2013); see also Melson, 1 Vet. App. 334.   

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's diabetes mellitus does not more closely approximate a 40 percent rating beginning May 15, 2007.  38 C.F.R. § 4.7 (2013)  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2013).  

In considering the Veteran's disability rating for diabetes mellitus, the Board must consider his diabetic complications.  Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913 at Note 1 (2013).

The Veteran's diabetic peripheral neuropathy of all four extremities have been separately evaluated and assigned compensable ratings.  

As noted above, the issue of whether the Veteran's diabetes-related cataracts have increased in severity such that they are compensable has been remanded for further development. 

In its March 2007 rating decision, the RO granted service connection for peripheral vascular disease (PVD) as a noncompensable complication of diabetes mellitus.  The Board must determine whether the Veteran's PVD is a compensable complication.  PVD is rated by analogy under Diagnostic Code 7114 pertaining to arteriosclerosis obliterans.  The minimum schedular rating is 20 percent, which is warranted for claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of .9 or less.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2013).  Note (1) following the rating criteria provides that the ankle/brachial index is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  Note (3) provides that these evaluations are for involvement of a single extremity.  If more than one extremity is affected, each extremity must be evaluated separately and combined using the bilateral factor.  38 C.F.R. § 4.104, Diagnostic Code 7114 (2013).

At his October 2006 VA diabetes mellitus examination, the Veteran complained of claudication, which he described as a sharp pain in his calf after walking three quarters of a mile (1,320 yards) on flat ground at a normal pace.  The pain was relieved with rest.  He had not noticed any change in skin color, hair distribution, or any skin lesions.  

At his November 2007 VA diabetes mellitus examination, the Veteran was noted to have mild PVD.  He reported that he did not walk frequently because he had a desk job.  He denied pain at rest.  The examiner found that the Veteran had "... no symptoms of intermittent claudication within his realm of walking within the house or around the house."  The examiner noted that he was "asymptomatic from the [PVD] which was mild by ABI on exercise only."  

The remainder of the medical evidence of record does not address the Veteran's claudication on walking.  The lay evidence of record also does not address the Veteran's PVD symptoms.  Because the evidence shows that the Veteran experiences claudication after walking approximately 1,320 yards, the criteria for a compensable evaluation under Diagnostic Code 7114 are not met.  The criteria set forth in Diagnostic Code 7114 are conjunctive, not disjunctive; therefore it is not necessary to address whether the Veteran has diminished peripheral pulses or an ankle/brachial index of 0.9 or less because he must first have claudication on walking more than 100 yards.  38 C.F.R. § 4.107 (2013); see also Melson, 1 Vet. App. 334.   

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's diabetes mellitus, specifically, taking an oral hypoglycemic, following a diabetic diet, and having noncompensable PVD.  His compensable diabetic complications have been separately rated and the issue of whether his diabetic cataracts are compensable has been remanded for further development.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

B. Neck Disability

The Veteran's neck disability is currently evaluated as 20 percent disabling under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2013).  IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.  

As pertinent to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2013).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).   

Normal ranges of motion for the cervical spine are as follows: flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and rotation from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

For purposes of assigning evaluations under Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2013).  The evidence does not show, nor has the Veteran asserted, that he has incapacitating episodes due to his neck disability.  Therefore the Formula for Rating IVDS Based on Incapacitating Episodes is not applicable.  

The Veteran underwent a VA examination in October 2006.  He complained of neck stiffness three to four times per week.  He stated that he did not take medication for his symptoms.  He reported flare-ups every three or four months that consisted of sharp pain that lasted for a week.  He stated that it was difficult for him to work during a flare-up.  He denied weakness and bowel and bladder problems.  He did not use assistive devices and was independent in all of his activities of daily living.  He denied that he had been prescribed bed rest for his neck disability.  

Upon examination, the Veteran's forward flexion was from 40 degrees, his extension was 30 degrees, his lateral flexion was 40 degrees bilaterally, and his lateral rotation was 75 degrees bilaterally.  He did not have painful movement or additional limitation of motion after repetitive testing.  He did not have deformity of the cervical spine, spasm, or weakness.  His neurological and sensory examinations were normal and his strength was normal in his upper extremities.  The examiner noted that the Veteran did not have painful motion during the examination, but that it was "...conceivable that pain could further limit motion as described particularly after being on his feet all day," but that it was "not feasible" to attempt to express this in terms of additional limitation of motion "... as these matters cannot be determined with any degree of medical certainty."  

The results of the October 2006 examination do not show that the Veteran's disability picture meets the criteria for a 30 percent evaluation because his forward flexion was 40 degrees and unaccompanied by pain or functional loss.  Further, he did not have ankylosis of the cervical spine because he was able to complete range of motion testing.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  

The Veteran underwent a second VA examination in August 2011.  He complained of neck pain that radiated to his right upper extremity.  He experienced pain weekly and it lasted for several days to two weeks.  He reported that his neck pain had become worse over the past two to three years.  He estimated that it was a 5 to 7 on the pain scale.  The examiner noted that the Veteran could not "...associate any specific exacerbating symptoms associated with his flare-ups."  The examiner noted some weakness in the biceps and grip strength of his right upper extremity.  The Veteran denied bowel or bladder problems.  

Upon examination, there were no tender areas of the cervical spine.  His flexion was 30 degrees with pain at 30 degrees.  His extension was 30 degrees without pain.  His left lateral rotation was 30 degrees with pain at 30 degrees.  His right lateral rotation was 15 degrees with pain throughout.  His left lateral flexion was 30 degrees with pain throughout.  His right lateral flexion was 15 degrees with pain throughout and additional pain after repetitive testing.  However, he had no additional limitation of motion of his cervical spine after repetitive testing.  The examiner stated that it was "conceivable" that the Veteran's pain could worsen and further limit his motion, but found that it was not feasible to express this in terms of degrees.  

The results of the August 2011 examination do not show that the Veteran's disability picture more closely approximates the criteria for a 30 percent evaluation because his forward flexion was 30 degrees.  Even with pain at 30 degrees, he completed repetitive testing with no additional limitation of motion.  He also did not have ankylosis of the cervical spine.  

The Veteran underwent a VA examination in May 2012.  He reported that he had flare-ups of pain that impacted his movement.  Upon examination, his flexion was 20 degrees with pain at 20 degrees.  His extension was 20 degrees with pain at 20 degrees.  His right lateral flexion was 30 degrees with pain at 30 degrees and his left lateral flexion was 20 degrees with pain at 20 degrees.  His right lateral rotation was 30 degrees with pain at 30 degrees, and his left lateral rotation was 20 degrees with pain at 20 degrees.  He had no additional limitation of motion after repetitive testing.  The examiner found that the Veteran had painful movement, but no additional factors set forth in 38 C.F.R. § 4.40 and 4.45.  The examiner noted that the Veteran's neck pain caused discomfort at work.  

The results of the May 2012 examination do not show that the Veteran's disability picture more closely approximates the criteria for a 30 percent evaluation because his forward flexion was 20 degrees and he did not have ankylosis.  Even with painful motion, he completed repetitive testing with no additional limitation of motion such that his flexion was limited to 15 degrees.  He also did not have ankylosis of the cervical spine.  

The remaining medical and lay evidence of record does not address the Veteran's limitation of motion of his cervical spine or associated symptoms.  

With regard to his neurologic abnormalities, his radiculopathy of the right and left upper extremities have already been assigned separate evaluations under the appropriate Diagnostic Codes and no additional neurological problems are shown by the medical or lay evidence of record.  

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  It is clear from the Veteran's description of his symptoms that there is limited painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton, 25 Vet. App. 1.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Id.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his neck disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a (2013).  

In conclusion, the Board finds that the overall disability picture for the Veteran's neck disability does not more closely approximate a 30 percent rating under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2013).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2013).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's neck disability, specifically painful, limited motion.  His neurologic complications have been separately rated.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

C. Low Back Disability

The Veteran's low back disability is currently evaluated as 40 percent disabling under Diagnostic Codes 5003 and 5243, degenerative arthritis and IVDS.  38 C.F.R. § 4.71a (2013).  As pertinent to the thoracolumbar spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2013).  Unfavorable ankylosis means that the entire thoracolumbar spine is fixed in flexion or extension and such ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id.  

Normal ranges of motion for the thoracolumbar spine are as follows: flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  

There is no evidence of record to show that the Veteran has unfavorable ankylosis of the spine.  Further, his functional impairment due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45 do not cause impairment that more closely approximates unfavorable ankylosis.  The evidence does not show that the Veteran's entire thoracolumbar spine is fixed in flexion or extension.  The range of motion testing of all of his VA examinations indicates that he retains movement in his thoracolumbar spine.  The results of his May 2012 VA examination show the most severe limitation of motion of the thoracolumbar spine during the appeal period.  His forward flexion was 10 degrees with pain at 10 degrees.  His extension was 10 degrees with pain at 10 degrees.  His lateral flexion was 10 degrees bilaterally with pain at 10 degrees, and his lateral rotation was 10 degrees bilaterally with pain at 10 degrees.  He did not have additional limitation of motion following repetitive testing.  The examiner found that of the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, he only had painful movement.  The evidence shows that the Veteran has severely limited and painful motion of his thoracolumbar spine.  He does not have ankylosis of any form.  See Dinsay, 9 Vet. App. at 81; Lewis, 3 Vet. App. at 259.  Further, his symptoms do not more closely approximate ankylosis, as he still has the ability to move his spine.  Further, he does not have any of the limitations set forth in Note (5) of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  

With regard to his neurologic abnormalities, his radiculopathy of the right and left lower extremities have already been assigned separate evaluations under the appropriate Diagnostic Codes and no additional neurological problems are shown by the medical or lay evidence of record.  

It is clear from the Veteran's description of his symptoms that there is severe limited and painful motion.  He is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton, 25 Vet. App. 1.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell, 25 Vet. App. at 37.  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Id.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his low back disability does not equate to more than the disability picture contemplated by the 40 percent rating already assigned.  38 C.F.R. § 4.71a (2013).  

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2013).  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  The May 2012 VA examiner noted that the Veteran had at least one week but less than two weeks of incapacitating episodes during the past 12 months.  This does not satisfy the criteria for a 60 percent rating.  The remaining medical and lay evidence does not show that the Veteran had incapacitating episodes with a total duration of 6 weeks during the past 12 months.  Therefore, his disability picture does not more closely approximate a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's low back disability does not more closely approximate a 50 percent rating under the applicable Diagnostic Code during the appeal period.  38 C.F.R. § 4.7 (2013).  Therefore, the preponderance of the evidence is against this claim, and it must be denied. 38 C.F.R. § 4.3 (2013).  

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's low back disability, specifically severe, painful, limited motion.  His neurologic complications have been separately rated.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

New and material evidence having been received, the claim for service connection for a skin condition is reopened; the appeal is granted to this extent only.

Entitlement to service connection for a skin condition is denied.  

Entitlement to service connection for erectile dysfunction is denied. 

A 20 percent disability rating is granted for diabetes mellitus, effective May 15, 2007.  

A disability evaluation in excess of 20 percent for diabetes mellitus is denied.  

A disability rating in excess of 20 percent for a neck disability is denied. 

A disability rating in excess of 40 percent for a low back disability is denied.  


REMAND

With regard to the Veteran's hypertension claim, his STRs show that he had several blood pressure readings indicating prehypertension, which is defined as a systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89.  See Dorland's Illustrated Medical Dictionary 1510 (32nd ed. 2012).  Further, the Veteran is presumed to have been exposed to herbicides and hypertension has been placed in the category of "limited or suggestive evidence of an association" with exposure to herbicides by the National Academy of Sciences.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  An examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his cataracts, the June 2012 VA examiner stated that the Veteran had seen a private eye doctor in February 2011, and that he wished that private provider to fill out the VA Disability Benefits Questionnaire (DBQ).  To date, he has not returned the DBQ.  The RO must attempt to obtain the records from the Veteran's eye doctor.  

Lastly, the Veteran stated in August 2011 that he was not working due to his back and neck pain, an informal TDIU claim has been raised and development is needed.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) STRs from November 1976, November 1978, November 1979, August 1981, December 1981, January 1982, November 1982, August 1986, November 1986, October 1988, and October 1990 blood pressure readings indicating a systolic pressure of 120 to 139 or a diastolic pressure of 80 to 89. 

ii) The reports of his October 2006, November 2007, and June 2012 VA examinations.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to any incident of service, or began within one year after discharge from active service.

d) The examiner must also provide an opinion as to whether his hypertension was directly caused by his presumed exposure to herbicides.  It is not sufficient to conclude that hypertension is not listed as a disease presumptively associated with herbicide exposure in VA regulations.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Provide the Veteran with a release form for medical records generated by his private eye doctor, to include a DBQ if available.  If he provides the requested information, two attempts should be made to obtain any relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

3. Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

4. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


